FILED
                            NOT FOR PUBLICATION                             MAR 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LACEDRIC W. JOHNSON,                             No. 11-16994

               Petitioner - Appellant,           D.C. No. 2:09-cv-00067-WBS

  v.
                                                 MEMORANDUM *
JAMES WALKER, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       California state prisoner LaCedric W. Johnson appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging

a prison disciplinary action. We have jurisdiction under 28 U.S.C. § 2253. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review the district court’s denial of a section 2254 petition de novo, see Lopez v.

Schriro, 491 F.3d 1029, 1036 (9th Cir. 2007), and we affirm.

      Johnson contends that his due process rights were violated at his June 17,

2007, disciplinary proceeding because he is illiterate and was not provided with a

staff assistant. The record reflects that Johnson received all process that was due

and that some evidence supports the disciplinary findings. See Wolff v.

McDonnell, 418 U.S. 539, 563-67 (1974); see also Superintendent v. Hill, 472 U.S.

445, 455 (1985). Contrary to Johnson’s contention, the state court’s conclusion

that he was not illiterate and therefore not entitled to a staff assistant was neither

contrary to, nor involved an unreasonable application of, clearly established federal

law, nor was the decision based on an unreasonable determination of the facts in

light of the evidence presented in the state court proceedings. See 28 U.S.C.

§ 2254(d).

      AFFIRMED.




                                            2                                     11-16994